United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-3156
                                   ___________

Janet LaMontagne,                       *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the Eastern
St. Louis Development Corporation,      * District of Missouri.
A Missouri Not-for-Profit Corporation, *
and City of St. Louis, A Municipal      *
Corporation,                            *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: February 12, 1999

                                  Filed: March 30, 1999
                                   ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Janet LaMontagne was an employee of the St. Louis Development Corporation
(SLDC) and an elected Democratic committeewoman for her ward in St. Louis,
Missouri. The SLDC, a not-for-profit corporation controlled by the City of St. Louis,
adopted a rule prohibiting its employees from seeking or holding office in a political
party. When Ms. LaMontagne refused to resign her position as committeewoman, the
SLDC terminated her employment. Ms. LaMontagne sued under 42 U.S.C. § 1983,
alleging that the SLDC and the City of St. Louis had violated her rights under the first
and fourteenth amendments. The district court1 granted judgment on the pleadings to
the defendants. Ms. LaMontagne appeals; we affirm.

                                          I.
        We review de novo the district court's decision to grant judgment on the
pleadings, accepting as true all facts pleaded by Ms. LaMontagne and drawing all
reasonable inferences in her favor. Franklin High Yield Tax-Free Income Fund v.
County of Martin, 152 F.3d 736, 738 (8th Cir. 1998). Since the SLDC regulation itself
is not in evidence, we assume for present purposes that it prohibits employees of the
SLDC from seeking or accepting nomination, election, or appointment as an officer of
a political party, which is how the complaint describes it.

       Ms. LaMontagne contends that this restriction violates her first amendment rights
of freedom of speech and freedom of assembly. As we have observed on more than
one occasion, “[r]egulations limiting even those rights guaranteed by the explicit
language of the Bill of Rights are reviewed more deferentially when applied to certain
public employees than when applied to ordinary citizens.” Crain v. Board of Police
Commissioners, 920 F.2d 1402, 1408 (8th Cir. 1990); see also Reeder v. Kansas City
Board of Police Commissioners, 733 F.2d 543, 547 (8th Cir. 1984), as well as CSC v.
National Association of Letter Carriers, 413 U.S. 548, 567 (1973). In reviewing such
regulations, we balance the employee’s interest in commenting upon matters of public
concern against the government’s interest in limiting certain types of political activity.
See, e.g., National Association, 413 U.S. at 564, and Pickering v. Board of Education,
391 U.S. 563, 568 (1968).




      1
       The Honorable Jean C. Hamilton, Chief United States District Judge for the
Eastern District of Missouri.

                                           2–
       The Supreme Court has examined state and federal restrictions analogous to the
one that the SLDC imposes and has held that they do not amount to unconstitutional
infringements on free speech because they serve legitimate government interests. See,
e.g., United Public Workers v. Mitchell, 330 U.S. 75, 101 (1947) (holding that
Congress could constitutionally prohibit partisan political activities by federal
employees since it could reasonably believe that such activities fostered the creation
of political machines); National Association, 413 U.S. at 556, 564-66 (reaffirming the
holding in United Public Workers and suggesting that restrictions might also promote
the impartial execution of the laws and protect employees themselves from political
pressure); and Broadrick v. Oklahoma, 413 U.S. 601, 602, 618 (1973) (upholding an
Oklahoma statute that restricted the political activities of classified civil servants).

       Federal appeals courts have interpreted National Association and Broadrick to
mean that state and city governments may restrict the participation of their employees
in a range of political activity. See, e.g., McCormick v. Edwards, 646 F.2d 173, 179
(5th Cir. 1981), cert. denied, 454 U.S. 1017 (1981) (not unconstitutional for a state to
dismiss a non-civil service employee for engaging in political activities prohibited for
civil service employees), and Magill v. Lynch, 560 F.2d 22, 29 (1st Cir. 1977), cert.
denied, 434 U.S. 1063 (1978) (upholding a city charter provision barring city
employees from being candidates in even nonpartisan city elections). We have held
that the St. Louis Police Department may prohibit its employees from running for public
office without violating the officers’ first amendment rights of free speech and
association. See Otten v. Schicker, 655 F.2d 142, 144-45 (8th Cir. 1981).

       We believe, therefore, that the SLDC's prohibition against serving as an officer
of a political party falls squarely within the range of activity that government may
reasonably restrict. In fact, one of the plaintiffs in United Public Workers, 330 U.S.
at 94, like Ms. LaMontagne, was a ward committeeman of a political party, and the
Oklahoma statute at issue in Broadrick, 413 U.S. at 606, provided in part that no


                                          3–
employee "shall be a member of any national, state or local committee of a political
party."

                                              II.
       Ms. LaMontagne argues that it is the SLDC's burden to demonstrate that its
legitimate interest in restricting her political activity outweighs her own interest in
commenting on matters of common concern. In other words, she suggests that the
court must examine the history behind and the reasons for this particular regulation and
may not rely merely on precedent to conclude that legitimate government interests are
at stake in this case. The case law is silent on the question of whether a court must have
evidence of a government entity's actual reasons for restricting the political activity of
its employees in order to balance the government's interest against that of the employee.
We therefore look to the standard of review for the most closely analogous genre of
cases, namely, the rational-relationship standard used to decide whether government
policy violates the equal protection clause of the fourteenth amendment.

       Our examination of equal protection cases leads us to believe that an evidentiary
hearing is not required to determine whether a particular ordinance is a rational method
of serving a legitimate goal. See, e.g., Bannum, Inc. v. City of St. Charles, 2 F.3d 267,
272 (8th Cir. 1993). See also McDonald v. Board of Election Commissioners, 394
U.S. 802, 809 (1969) ("statutory classifications will be set aside only if no grounds can
be conceived to justify them"); Stiles v. Blunt, 912 F.2d 260, 267 (8th Cir. 1990), cert.
denied, 499 U.S. 919 (1991) ("whether or not these reasons were actually considered
in enacting the minimum age requirement is irrelevant"); and Zielasko v. State of Ohio,
873 F.2d 957, 962 (6th Cir. 1989) ("[t]hat these reasons at least arguably provide a
rational basis for the mandatory retirement of judges is sufficient for section 6(C) to
survive under the constitutional standard we have described").

      These cases suggest to us that a court deciding the constitutionality of a
government restriction on the partisan political conduct of its employees need consider

                                           4–
only whether legitimate government interests are at stake; evidence of the government's
actual reasons for imposing the restriction is not required. In fact, our decision in
Otten, 655 F.2d at 144, was evidently based not on evidence of the St. Louis Police
Department's reason for limiting political activity, but on the general principle that the
department "may determine that political restrictions of the kind involved in this case
serve several valid and important state interests." See also National Association, 413
U.S. at 564-67.

       As evidence that the prohibition on seeking and holding office is arbitrary and
therefore not legitimate, Ms. LaMontagne points to the fact that some SLDC employees
are permitted to engage in political activity. Under the SLDC rule, the executive
director and three additional employees whom he or she designates are permitted to
engage in partisan political campaigns but remain subject to the prohibition against
holding party office. Ms. LaMontagne argues that no reasonable government interest
can be served by a regulation that prohibits all employees from serving as party
committee-persons while allowing some employees to engage in partisan political
campaigns. But the alleged inconsistencies between the prohibitions on her political
activities and the regulations pertaining to other employees are not constitutionally
relevant, except insofar as they might raise equal protection issues. Since Ms.
LaMontagne has not made an equal protection claim, this argument fails.

       Ms. LaMontagne further argues that restrictions on civil service employees are
the only ones that have been held to be constitutional and that the record does not
indicate that she is a civil service employee. We see nothing in the language or logic
of the relevant cases that would limit their holdings to a particular class of government
employees. The federal statutes that are presently in effect, moreover, prohibit
political activities by "an employee ... employed or holding office in the Government
of the United States or any agency or instrumentality thereof," see 5 U.S.C.
§ 7324(a)(2), and by state and city employees "whose principal employment is in
connection with an activity ... financed ... by loans or grants made by the United

                                           5–
States," see 5 U.S.C. § 1501(4). Although the Oklahoma statute at issue in Broadrick
applied to classified civil servants and Otten dealt with police department regulations,
the type of employee concerned was not a consideration in either decision, nor do the
relevant statutes in effect at present distinguish between classes of employees, see 5
U.S.C. § 1501(4), § 1502(a). Ms. LaMontagne's employment status is therefore of no
moment in the present context.

       Finally, Ms. LaMontagne attempts to distinguish her case from Otten on the
ground that the St. Louis Board of Police Commissioners was authorized to adopt
regulations governing the appointment and employment of police officers, whereas
there is no evidence that the SLDC has similar powers. For the purposes of this
opinion, we accept her characterization of the SLDC as an agency of the City of St.
Louis, and thus a government entity. Ms. LaMontagne does not point to any authority,
however, that would suggest that some government entities lack the authority to restrict
the political activities of their employees. We therefore reject her proposed distinction.

                                           III.
       For the above reasons, we hold that the SLDC's restriction on Ms. LaMontagne's
political activity as described in her complaint does not violate her rights under the first
amendment, and, accordingly, we affirm the judgment of the district court.

       A true copy.

              Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            6–